03/17/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0301



                                    No. DA 19-0301

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

TODD CARLISLE FISHER,

                Defendant and Appellant.


                                          ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 23, 2021, within which to prepare, serve, and file its response

brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 17 2021